Citation Nr: 1046322	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1967 to December 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 rating 
decision by the Reno, Nevada Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2008, a videoconference 
hearing was held before the undersigned.  A transcript of that 
hearing is associated with the claims file.  At the hearing, the 
Veteran was granted a 60 day abeyance period for submission of 
additional evidence.  In February 2009, this matter was remanded 
for further development.

In May 2010, the Board received additional evidence from the 
Veteran without a waiver of initial RO consideration.  On review 
of the evidence, the Board finds that the submission consists of 
either repeat statements/argument (not evidence) or duplicate 
copies of previously considered service treatment records (STRs).  
Consequently, the Board is not required to return the case to the 
RO (via remand) for their initial consideration of such evidence.  
38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran's back complaints in service were acute and resolved; 
a chronic low back disability was not manifested in service; 
arthritis of the back was not manifested in the first postservice 
year; and the preponderance of the evidence is against a finding 
that the Veteran's current low back disability is related to an 
event, injury, or disease in  service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

A letter in November 2005 informed the Veteran of the evidence 
and information necessary to substantiate the claim, the 
information required of him to enable VA to obtain evidence in 
support of the claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to obtain 
such evidence on his behalf.  Although complete VCAA notice was 
not provided prior to the initial adjudication in this matter, 
the Veteran has had ample opportunity to supplement the record 
and to participate in the adjudicatory process following notice.  
The claim was reajudicated after all essential notice was given 
(curing any notice timing defect).  See April 2010 supplemental 
statement of the case.  

The Veteran's pertinent treatment records are associated with the 
claims file.  The February 2009 Board Remand instructed the RO to 
secure for the record copies of the complete clinical records of 
1981 to 1986 treatment the Veteran received for low back 
disability from Dr. G. K. of the Family Health Center Medical 
Group.  In April 2009 correspondence, the facility responded that 
there were no records on file for the Veteran.  Also pursuant to 
the Board's remand instructions the RO arranged for a VA 
examination in May 2009.  The examination is adequate as it 
considered the evidence of record and the reported history of the 
Veteran, was based on an examination of the Veteran, noted 
pertinent history and all physical findings necessary for a 
proper determination in the matter, and explained the rationale 
for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes). The Veteran has not identified any pertinent 
evidence that is outstanding.  VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis) may be service-
connected on a presumptive basis if manifested to a compensable 
degree in a specified period of time postservice (1 year for 
arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999). The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran contends that his current low back disability is 
related to low back injuries he sustained in service.  In his 
September 2005 claim he stated that in the fall of 1969 he fell 
out of a helicopter.  STRs in the claims file do not show the 
1969 incident; however, a January 1970 record shows that the 
Veteran was seen and treated for low back strain after falling 
from a horse.  Physical examination revealed that he moved slowly 
with guarding of the low back; lumbar spine X-rays were normal.  
He was treated with medication and whirlpool baths, and returned 
to duty.  He was seen again nine days later, and indicated that 
his back was much better.  On service separation examination, no 
low back complaints were noted; the spine was normal on clinical 
evaluation.

The earliest postservice records associated with the claims file 
pertaining to the Veteran's low back are those from Dr. M. P. 
which show he underwent a L5-S1 laminectomy with decompression in 
February 1995 after a slip and fall injury.

VA treatment records from June 1998 to April 2008, in part, show 
intermittent treatment for low back disability beginning in March 
2004.

A March 2004 VA record shows the Veteran was seen for complaints 
of low back pain since working in his yard the previous weekend.  
He was given pain medication.

A July 2005 VA X-ray of the lumbar spine was noted to be 
unremarkable.

On September 2006 VA examination, the Veteran reiterated his 
contentions that his current low back disability stemmed from an 
accident in service where he fell from a helicopter.  He reported 
that he has constant low back pain with intermittent radiation 
into the buttocks and legs.  He reported that the pain was 
aggravated by twisting, turning, lifting more than 20 pounds of 
weight, bending, stooping, sitting more than 30 minutes.  
Physical examination revealed painful range of motion.  
Lumbosacral strain, history of L5-S1 laminectomy with 
decompression of the S1 nerve root and diskectomy of the L5-S1 
disk on the right was diagnosed.  The examiner noted that the 
claims file was reviewed and opined:

"Based on the above information it is this examiner's 
opinion that the Veteran's current back condition is less 
likely as not caused by him falling out of a helicopter and 
being suspended by his gunners belt while in the service.  
There was no documentation that the Veteran injured his low 
back when he fell out of a helicopter and was suspended by 
his gunners belt.  On January 21, 1970, he was treated for 
a low back strain after he fell from a horse 10 days prior.  
The physical examination and X-rays were normal at this 
time.  Upon his discharge there were no complaints of low 
back pain.  In February 1995 he sought care from Dr. M. P. 
who documented the Veteran had a long history of right leg 
pain which developed after he slipped and fell down some 
stairs.  On February 17, 1995, he underwent a L5-S1 
laminectomy with decompression of the S1 nerve root and 
diskectomy of the L5-S1 disk on the right.  The Veteran 
tolerated the procedure well without complications.  His 
final diagnosis was S1 radiculopathy due to L5-S1 disk 
herniation on the right and congenital spinal stenosis.  
According to VA medical records he did not complain of low 
back pain again until March of 2004 after working in his 
yard.  He was treated with muscle relaxants at this time 
and by January 200[5] his low back spasms had resolved.  
His last visit with his primary care provider on September 
13, 2006 he did complain of low back pain with bending and 
twisting but denied radicular pain.  He was given a 
prescription for Oxycodone for severe pain."

A July 2007 VA outpatient record notes the Veteran was seen for 
various complaints to include his low back.  He reported 
worsening low back pain that prevented him from performing any 
physical activity without being laid up for several days.  He 
reported that he was unable to sit for any extended period of 
time without his back pain worsening.

In an October 2007 VA treatment record, the Veteran's primary 
provider indicated that with the Veteran's physical complaints 
and with the MRI findings of significant degenerative disc 
disease (DDD) of his lower lumbar back, it was his opinion that 
the Veteran was no longer capable of active employment.

At the November 2008 videoconference hearing the Veteran 
testified that in the fall of 1969 he fell out of a helicopter, 
was suspended by his gunner's belt, and was hospitalized for one 
night due to that injury.  He also described another incident in 
service when he fell from a horse and landed on his low back.

In an undated letter (received by the Board in April 2009) Dr. G. 
K. states:

"[The Veteran] was employed with the Inyo County Sheriff's 
office, part of the time as the Sheriff.  At that time I 
was the health officer of the county, and was well 
acquainted with him.  My tenure as the Health Officer, was 
from 1981 through 1986.  At that time, and from prior to 
that time, [the Veteran] had a significant problem with a 
back disorder, which caused him chronic, recurring, and 
persistent pain.  He frequently was in need of anti-
inflammatory medication, which we in the health department 
were able to provide.  Many if not most of the medications 
were OTC meds and are likely not documented, and the ones 
that were, are likely no longer available.  However, my 
recollection is still accurate, as to the above."

Statements from the Veteran and his wife reiterate his 
contentions that the current back disability stems from an injury 
in service.

On May 2009 VA examination, the Veteran reported that the actual 
slip and fall injury occurred in 1993, two years prior to his 
1995 back surgery.  He indicated that when he fell down the steps 
he felt a little pull in his back.  He reported that he was 
awarded Worker's Compensation for the lumbosacral disc disease as 
it was not considered a pre-existing condition.  He believed that 
his current low back sprain/pain is related to his injury in 
service.  Physical examination revealed some tenderness and pain 
with range of motion.  Imaging studies already of record were 
reviewed.  The examiner indicated that the entire claims file was 
reviewed and opined:

"[The] Veteran's current low back disability of lumbar DDD 
and spinal stenosis is less likely as not (less than 50/50 
probability) caused by or a result of any injury to his low 
back while in the service from 1969 to 1970.  It is 
medically credible that the Veteran had lumbar strain 
injuries in November 1969 and January 1970.  It is also 
believable that being young and generally in good health he 
would not have dwelled on these injuries at the time.  It 
is medically likely that he had recurrent pain from lumbar 
strain between 1970 and 1993, and i[t] appears he has an 
element of "strain" type pain as part of his current back 
pain complaints.  However, he was able to pass law 
enforcement employment physicals up until 1993 and it is 
not the natural history of lumbar strain to turn into 
lumbar DDD or spinal stenosis.  It is the lumbar DDD and 
spinal stenosis that are very disabling to the Veteran at 
present, so much so it makes it difficult to tease out any 
elements of current back pain that may be similar to the 
pains he had in 1969 and 1970.  The Veteran's current 
lumbar DDD and spinal stenosis are likely multifactoral and 
include the injury in the 1990's but also have congenital, 
general body habitus, post-service work and age related 
components.  Even if the Veteran's wife and mother write in 
support of claim stating they witnessed the Veteran with 
back pain between 1970 and 1981, it remains extremely 
difficult to say, as a physician, if part of the low back 
pain he gets at present is related to that.  His abdominal 
obesity, age, congenital factors as well as the 1993 injury 
all contribute more to his current lumbar DDD and spinal 
stenosis than in 1969-70 lumbar strain.  It is possible 
that he still gets some of the lumbar strain type pain that 
he had back in 1969-70, but that is not the cause of his 
current spine condition."

The evidence of record demonstrates that the Veteran has a low 
back disability. Diagnostic studies (including on VA 
examinations) have found degenerative disc changes at L5-S1.  The 
Veteran's STRs document that during service he was seen for a 
single episode of back pain (following an injury).  The Board 
notes, however, that the low back injury in service apparently 
resolved, as on service separation examination no low back 
complaints were noted and the spine was normal on clinical 
evaluation.  Furthermore, there is no evidence that arthritis was 
manifested in the first postservice year.  Consequently, service 
connection for a low back disability on the basis that such 
became manifest in service and persisted or on a presumptive 
basis (for arthritis of the low back as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  Accordingly, what is 
needed to establish service connection for the Veteran's low back 
disability is competent (medical) evidence that relates such 
disability to his service/the injury therein.  That is a medical 
question.

The competent (medical) evidence in the matter of a nexus between 
the Veteran's current back disability and his injury and 
complaints in service consists of the reports of the September 
2006 and May 2009 VA examinations/opinions therein. The examiners 
opined, in essence, that the Veteran's current low back 
disability was unrelated to his service, specifically noting 
there was no direct evidence of a nexus between the  documented 
single episode of low back complaint in service and the current 
DDD.  Explaining the rationale for the opinion, the May 2009 
examiner noted that while it was possible that the Veteran 
experiences lumbar strain type pain similar to what he 
experienced after his injury in service, it is not the natural 
history for lumbar sprain to develop into the current lumbar DDD.  
Furthermore, the examiner identified more-likely other 
nonservice-related contributing factors for the Veteran's current 
low back disability, to include abdominal obesity, age, 
congenital factors, and the 1993 (postservice) injury.  The 
examiner is a medical professional, and competent to offer an 
opinion in the matter; hence, the opinion is probative evidence.  
As it includes a clear explanation of rationale which points to 
supporting clinical data , and there is no competent (medical 
opinion) evidence to the contrary, it is persuasive.  In that 
regard, it is noteworthy that while an undated letter from Dr. G. 
K. indicates that the Veteran had low back pain in the 1980's and 
possibly earlier, it does not relate the pain to the Veteran's 
lumbar strain in service.

The Veteran and his wife are competent to provide lay evidence 
(i.e., statements and testimony) as to observations of his low 
back symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Board notes, however, they are not competent to establish by 
their own statements that his low back disability is 
etiologically related to a remote back injury in-service, as that 
is a complex medical question, and they are laypersons, lacking 
the requisite expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. 
Cir. 2007).  To the extent that they may be attempting to 
establish by their own accounts that the Veteran has had 
continuity of current symptomatology since service, they are not 
credible.  The accounts are self-serving, and compensation-
driven.    

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, the benefit of the doubt doctrine (38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102) does not apply.  The claim must be 
denied.


ORDER

Service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


